Citation Nr: 1625276	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  11-24 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for ischemic heart disease (IHD), status post myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1969.

This appeal arose before the Board of Veterans' Appeals (Board) from a December 2010 rating action of the Buffalo, New York, Department of Veterans Affairs (VA), Regional Office (RO), that awarded service connection for IHD and assigned it a 10 percent evaluation effective July 7, 2010.  The Veteran has disagreed with the evaluation assigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has alleged that the 10 percent disability evaluation assigned does not accurately compensate him for his limitations.  He stated that while he was able to exercise at a moderate pace several times a week, he was unable to perform certain activities at work.  He indicated that whenever he has to push or pull something heavy, he gets a burning, tight feeling in his chest, similar to what he felt prior to his heart attack in 2008.  His supervisor accommodates him by finding others to do this type of work.  He also stated that he tires quickly and that he has to wear a mask when outside in cold weather; otherwise, he gets a tightness in his chest.  Based on these limitations, he believes that an increased evaluation is warranted.

The Board has reviewed the claims folder, to include any records contained in his electronic claims files.  While further delay is regrettable, a remand is necessary in order to ensure full and fair consideration of the Veteran's claim.

The Veteran submitted treatment records from March 2013 concerning an echocardiogram.  Other than that, the last records were from Dr. Garringer in 2010, and there were some VA records dated in 2011.  The Board finds, given the notations in the 2013 records that his symptoms had progressed over the past few months, an attempt must be made to locate any additional treatment records developed prior to March 2013 and, for that matter, up until the present.

Significantly, the last VA examination performed in this case was in May 2011, over five years ago.  The available record clearly shows that he sought continuing treatment after this date, for what the physician noted to be progressing symptoms.  Given the age of this examination and the indications in the record that the IHD has progressed, the Board finds that another VA examination must be performed in order to ensure an accurate picture of the current nature and severity of his disability.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. §§ 3.159, 3.326 (2015), which indicate that VA will request another examination when there is a need to ascertain the current severity of a disability.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a release authorizing VA to request his records from Dr. Garringer for any treatment and test results from 2011 to the present.  

If he has received treatment or diagnostic testing from any other non-VA health-care providers for his IHD since 2010, he should complete releases for those providers as well.  

If any non-VA records are not obtained after the first request, a follow-up request will be made.  Attempts to locate any VA records will continue until it is determined that they are unavailable or that further attempts to find them would be futile.  The Veteran will be informed of all identified records that could not be obtained and provided the opportunity to obtain the records himself.

2.  Request the Veteran's medical records from the VA in Canandaigua, NY, for treatment from July 2011 to the present.  

3.  Once as many of the private and VA records have been obtained, to the extent possible, schedule a VA examination by a cardiologist in order to ascertain the current nature and degree of severity of the service-connected IHD.  All special tests and studies deemed necessary must be conducted.  

4.  Once the above development has been completed, readjudicate the Veteran's claim for an evaluation in excess of 10 percent for the service-connected IHD.  If the decision remains adverse to the Veteran, he and his representative must be provided a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




